In an action by a wife for a separation, her husband appeals (1) from a judgment entered after trial granting a separation, and directing him to pay her $25 a week for her support and maintenance, and $200 as additional counsel fees, and (2) from so much of an order as granted her motion to modify an order of sequestration so as to authorize her, as receiver in sequestration, to withdraw any such sums of money as may be necessary to cure any future default in payment of alimony and counsel fees, and as denied his cross motion to vacate said order of sequestration. Judgment unanimously affirmed, with costs, and order insofar as appealed from unanimously affirmed, with $10 costs and disbursements. Present — Nolan, P. J., Wenzel, Beldoek, Murphy and Ughetta, JJ.